I
    '.

         AO 2458 (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                                    FILED
                                             UNITED STATES DISTRICT CO                                               OCT 2 3 2018
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                       UNITED STATES OF AMERICA
                                        v.
                          Ricardo FOX-SANDOVAL
                      aka David Gabriel Gonzalez-Padilla                        Case Number:        18CR3309-BAM

                                                                             SARA M. PELOQUIN, FD
                                                                             Defendant's Attorney
         REGISTRATION NO.               71238298


         The Defendant:
         IZI pleaded guilty to count(s)       1 OF THE SUPERSEDING MISDEMEANOR INFORMATION

         D   was found guilty on count( s)
             after a nlea of not l!lli!tv.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
         Title & Section                   Nature of Offense                                                                 Number(s)
         8USC 1325                         IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                                I




               The defendant is sentenced is provided on page 2 of this judgment

         D     The defendant has been found not guilty on count(s)

                      OF THE UNDERLYING
         IZI Count(s) INFORMATION                                      are Dismissed without prejudice on the motion of the United States.

         IZI   Assessment : REMITTED



         IZI   No fine                D Forfeiture pursuant to order filed                                             , included herein.
                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
         change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
         judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
         material change in the defendant's economic circumstances.

                                                                            October 23, 2018




                                                                                                                         18CR3309-BAM
    0


    '
/
        AO 245B (CASO Rev. 08/14) Judgment in a Petty Criminal Case

        DEFENDANT:                Ricardo FOX-SANDOVAL                                                     Judgment - Page 2 of 2
                                  aka David Gabriel Gonzalez-Padilla
        CASE NUMBER:              18CR3309-BAM




                                                         IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
         150DAYS




         D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
         D     The court makes the following recommendations to the Bureau of Prisons:




         D     The defendant is remanded to the custody of the United States Marshal.

        D      The defendant shall surrender to the United States Marshal for this district:


               D    as notified by the United States Marshal.

              The defendant shall surrender for service of sentence at the institution designated by the Bureau of
        D
              Prisons:
               D    on or before
               D    as notified by the United States Marshal.
               D    as notified by the Probation or Pretrial Services Office.

                                                               RETURN
        I have executed this judgment as follows:

              Defendant delivered on

        at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                             By                   DEPUTY UNITED STATES MARSHAL

                                                                                                             18CR3309-BAM
